NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONNA M. CARROLL,                               No. 17-35265

                Plaintiff-Appellant,            D.C. No. 3:13-cv-00223-SLG

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Donna M. Carroll appeals pro se from the district court’s judgment after a

bench trial in her Federal Tort Claims Act action alleging battery by a doctor. We

have jurisdiction under 28 U.S.C. § 1291. We review for clear error the district

court’s findings of fact. Lentini v. Cal. Ctr. for the Arts, Escondido, 370 F.3d 837,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
843 (9th Cir. 2004). We affirm.

      The district court did not clearly err in its factual findings because they were

“plausible in light of the record viewed in its entirety.” Husain v. Olympic

Airways, 316 F.3d 829, 835 (9th Cir. 2002) (“[I]f the district court’s findings are

plausible in light of the record viewed in its entirety, the appellate court cannot

reverse even if it is convinced it would have found differently.”).

      The district court did not abuse its discretion in its trial management

decisions, including the mode of cross-examination at trial or allowing a witness to

testify by telephone. See Fed. R. Evid. 611(a)(1)-(3); Fed. R. Civ. P. 43(a); see

also Navellier v. Sletten, 262 F.3d 923, 941-42 (9th Cir. 2001) (setting forth

standard of review); S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807 (9th Cir.

2002) (“[W]e will reverse a district court’s litigation management decisions only if

it abused its discretion, or if the procedures deprived the litigant of due process of

law within the meaning of the Fifth or Fourteenth Amendments.” (citation

omitted)); United States v. Goode, 814 F.2d 1353, 1355 (9th Cir. 1987) (district

court’s discretion in conducting trials “is to be limited only when a party’s rights

are somehow prejudiced”).

      We reject as unsupported by the record Carroll’s contentions that dismissed

defendants were required to respond to the summons, that the district court

overlooked evidence at trial, and that the district court was biased against Carroll.


                                           2                                     17-35265
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       17-35265